ON PETITION POR REHEARING.
Per CURIAM.
A petition for rebearing has been filed in this case, and contains no points except those fully considered on the original hearing of the case. However, in the original opinion we divided the costs between the respective parties, and as the appellant succeeded in greatly reducing the judgment, we think, on a reconsideration of that matter, the appellant is entitled to its costs, and the judgment is modified to that extent.
Costs of this appeal are, therefore, awarded to the appellant.
Petition for a rehearing denied.